—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of two counts of sodomy in the first degree and one count of sexual abuse in the first degree, defendant contends that reversal in the .interest of justice is warranted because of the cumulative effect of three alleged errors that occurred during trial. That contention lacks merit. The record establishes that Supreme Court’s Allen charge (see, Allen v United States, 164 US 492, 501-502), when read in its entirety, was not coercive but merely encouraged the jurors to continue deliberations with open minds in a further effort to reach a verdict (see, People v Rodriguez, 71 NY2d 214, 221; People v Pagan, 45 NY2d 725, 726; People v White, 166 AD2d 910, lv denied 76 NY2d 992). The record further establishes that the court’s charge regarding the assessment of the credibility of the witnesses did not impermissibly shift the burden of proof to defendant. Lastly, defendant’s contention that the testimony of the complainant was bolstered lacks merit. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J.—Sodomy, 1st Degree.) Present—Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.